UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

COLIN JOSEPH URQUHART

                      Plaintiff,                      6:16-cv-06810-MAT
         -v-                                          DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________

                                 INTRODUCTION

      Colin Joseph Urquhart (“Plaintiff”), represented by counsel,

brings this action under Title           of the Social Security Act (“the

Act”),   seeking    review   of    the   final    decision      of    the   Acting

Commissioner    of     Social      Security      (“the      Commissioner”       or

“Defendant”), denying his application for supplemental security

income (“SSI”). The Court has jurisdiction over the matter pursuant

to 42 U.S.C. § 1383(c). Presently before the Court are the parties’

competing   motions    for   judgment     on    the    pleadings     pursuant   to

Rule 12(c) of the Federal Rules of Civil Procedure. For the reasons

set forth below, Plaintiff’s motion is granted to the extent that

the   matter   is     remanded     to    the    Commissioner         for    further

administrative proceedings consistent with this Decision and Order.

The Commissioner’s motion is denied.

                          PROCEDURAL BACKGROUND

      On July 18, 2013, Plaintiff protectively filed for SSI,

alleging    disability    beginning      June    25,    2009.   Administrative

Transcript (“T.”) 48. The claim was initially denied on September
20, 2013, and Plaintiff timely requested a hearing. T. 55-61. On

March 26, 2015, a video hearing was conducted on June 29, 2016, in

Falls Church, Virginia by administrative law judge (“ALJ”)Julia D.

Gibbs. T. 24-47. Plaintiff appeared pro se via video conference,

after waiving his right to representation. T. 26-27. Plaintiff’s

mother and a vocational expert (“VE”) also testified. T. 37-44. The

ALJ issued an unfavorable decision on April 10, 2015. T. 11-20.

Plaintiff appealed the decision to the Appeals Council (“AC”),

which denied Plaintiff’s request for review on November 3, 2016,

making     the   ALJ’s   determination    the    final   decision   of   the

Commissioner. T. 1-5. This action followed.

                             THE ALJ’S DECISION

     The     ALJ   applied     the   five-step    sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 416.920(a).

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

July 18, 2013, the application date. T. 16.

     At step two, the ALJ determined that Plaintiff had the severe

impairment of anxiety related disorder. Id.

     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Id.


                                      2
      Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform a full

range of work at all exertional levels as defined in 20 C.F.R.

§   416.967,   with   the   additional   nonexertional    limitations:   no

interaction with the general public; superficial interaction with

co-workers; and simple unskilled work. T. 17.

      At step four, the ALJ found that Plaintiff had no past

relevant work. T. 19. At step five, the ALJ relied on the VE’s

testimony to find that there are jobs existing in the national

economy Plaintiff is able to perform, including the representative

occupations of floor waxer, tagger, and electrode cleaner. T. 20.

The ALJ accordingly found that Plaintiff was not disabled as

defined in the Act. Id.

                              SCOPE OF REVIEW

      A   district    court    may   set    aside   the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence


                                     3
as   a    reasonable   mind        might   accept   as   adequate      to   support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).    The     reviewing     court     nevertheless        must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review      for    substantial        evidence      does     not    apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                      DISCUSSION

         Plaintiff contends that the ALJ failed to adhere to her

heightened duty to develop the record, resulting in a finding not

supported by substantial evidence. Plaintiff further argues that

the ALJ’s error of failing to develop the record was compounded by

her rejection of the medical opinions of Mental Health Counselor

(“MHC”) John D. Finn and Registered Nurse (“RN”) Ann Bergeman for

lack of supporting records. For the reasons discussed below, the

Court     finds    remand     of    this   matter   is     warranted    for   further

administrative proceedings, including the proper development of the

record.

I.       The ALJ Had an Affirmative Duty to Develop the Record in Light
         of Plaintiff’s Pro Se Status

         Generally, the claimant has the burden of producing evidence

to establish disability; however, because a hearing on disability

                                            4
benefits   is   a   non-adversarial       proceeding,   the   ALJ    has   an

affirmative duty to develop the administrative record. Perez v.

Charter, 77 F.3d 41, 47 (2d Cir. 1996) (citing Echevarria v.

Secretary of Health & Human Servs., 685 F.2d 751, 755 (2d Cir.

1982)). This duty is heightened when, as here, the claimant is not

represented by counsel at the administrative hearing. Moran v.

Astrue, 569 F.3d 108, 113 (2d Cir. 2009) (“The ALJ must ‘adequately

protect a pro se claimant’s rights by ensuring that all of the

relevant facts are sufficiently developed and considered’ and by

‘scrupulously and conscientiously prob[ing] into, inquir[ing] of,

and explor[ing] for all the relevant facts.’” (internal quotation

marks   omitted).   “Where   there       are   no   obvious   gaps   in    the

administrative record, and where the ALJ already possesses a

complete medical history, the ALJ is under no obligation to seek

additional information in advance of rejecting a benefits claim.”

Perez v. Astrue, 412 F. App’x 401, 406 (2d Cir. 2011) (internal

quotation marks omitted); see also Morris v. Colvin, No. 14-CV-

689S, 2016 WL 3085427 at *4 (W.D.N.Y. June 2, 2016) (finding no

error in the ALJ’s determination to not further develop the record

where the ALJ had before him an adequate medical history to render

a decision).

     Here, the ALJ failed to fulfill her heightened duty to develop

the record after acknowledging there were serious gaps in the




                                     5
record that prevented her from making an informed and substantially

supported decision.

      Both at the hearing and in her decision, the ALJ repeatedly

noted there was little medical evidence for her to base her

decision on. Specifically, the ALJ noted in her decision that

“there was little evidence submitted with the claim (less than

200 pages).” T. 18. She further noted “[t]he record is devoid of

notes of any clinical visits or examinations [between October 2011

and   September   2013]     when   claimant    underwent   consultative

examinations in connection with this application. . . .”). Id. The

ALJ assigned “little weight” to MHC Finn’s April 2015 opinion that

Plaintiff   had   several     moderate   and    marked     nonexertional

limitations, noting that there were no records of intervening

treatment for increased symptoms. T. 19.

      At the hearing, the ALJ told Plaintiff “[W]e have . . . almost

no medical evidence on you. So that before I can make a decision,

we’re going to have to get more material.” T. 31. She further

instructed Plaintiff “before I can make any decision on this,

you’re going to have to get information from the doctors that you

are currently seeing.” T. 34.

      The ALJ advised Plaintiff’s mother, who attended the hearing,

that “[f]irst of all, we have no medical evidence to speak of.

There is very little medical evidence for the period of time that

we’re looking at.” T. 35-36. The ALJ then directed Plaintiff’s


                                    6
mother to obtain treatment records from Plaintiff’s Unity Mental

Health treatment program from at least March 2014 on and forward

them to the ALJ’s attention. T. 40. The Court finds the ALJ’s

instructions to Plaintiff and Plaintiff’s mother do not satisfy her

heightened duty “to make ‘every reasonable effort to help [the

claimant]    get medical        reports from       [his   or    her]      own    medical

sources.’” Morris, 2016 WL 3085427 at *4 (citing Perez v. Chater,

77 F.3d 41, 47 (2d Cir. 1996) (quoting 20 C.F.R. § 404.1512(d)).

     The regulations in place at the time the ALJ rendered her

decision define “every reasonable effort” as the requirement to

make “an initial request for medical evidence from the medical

source, and a follow-up request, followed by a ten-day extension,

if the requested evidence has not been received within ten to

twenty calendar days.” 20 C.F.R. § 404.1512(d)(1). Where, as here,

the claimant is pro se, “reasonable efforts” entail more than

merely requesting reports from treating physicians. “It includes

issuing    and     enforcing     subpoenas    requiring        the   production       of

evidence, as authorized by 42 U.S.C. § 405(d), and advising the

plaintiff of the importance of the evidence.” Jones v. Apfel, 66

F. Supp. 2d 518, 523 (S.D.N.Y. 1999) (internal citation omitted).

Notably, the ALJ must also enter their attempts to obtain the

medical records into the record. Id.

     Here,       there    are   medical   records    requests        in    the   record

directed    to    Unity    Behavioral     Health    (Pinewild)       and    Rochester


                                          7
General Pediatrics. The records from Unity only go through 2011,

and there were no records from Rochester General Pediatrics. There

is a notation that records were requested from Peter Stornelli,

M.D., Plaintiff’s primary care provider, but there is no copy of

any records request to Dr. Stornelli in the record. Based on the

testimony of Plaintiff and his mother, there should be records from

Unity that post-date 2011, since he continued to receive therapy

from Licensed Mental Health Counselor Rebecca Boone, who is part of

the practice at Unity Behavioral Health (Pinewild). Also, there

should   be   records    from   Dr.   Stornelli,    who   continued    to    be

Plaintiff’s primary care provider. See T. 39. Instead, the ALJ

relied   solely   on    Plaintiff,    who   was   pro   se,   to   obtain   any

additional medical records. T. 42. This was error. See Jones, 66 F.

Supp. 2d at 523 (remanding where ALJ asked plaintiff to obtain

additional medical records from treating physician but failed to

assist plaintiff in obtaining those records); see also Morris, 2016

WL 3085427 at *4 (an ALJ’s duty to develop the record “includes

assembling the claimant’s complete medical history and recontacting

the claimant’s treating physician if the information received from

the treating physician or other medical source is inadequate to

determine whether the claimant is disabled.”) (internal quotation

marks omitted). In addition, based on the treatment plan authored

by MHC Finn in 2014, there should be additional records from the

PROS Program at Unity Health System, which potentially include


                                      8
treatment notes from RN Bergeman, records of group therapy sessions

attended by Plaintiff, work counseling sessions conducted by Karen

May.

       Merely telling Plaintiff and Plaintiff’s mother at the hearing

that more records were needed and where to send those records does

not constitute the ALJ making “every reasonable effort to help”

Plaintiff obtain those records. Accordingly, the Court finds remand

of this matter for further development of the record is warranted.

       To the extent the Commissioner argues Plaintiff’s counsel

should have requested and provided additional medical records

during the appeals process, the Court finds this argument lacks

merit. An ALJ cannot avoid his or her affirmative duty to develop

the record of a pro se claimant simply by waiting for counsel to

step in and obtain records at the appeals level. Indeed, this

Court, as well as others in this Circuit, have found that an ALJ’s

obligation to develop the record cannot be relieved even when

plaintiff’s counsel fails to note additional records are needed at

the hearing level. See Caldwell o/b/o J.W. v. Berryhill, No. 1:15-

cv-00613-MAT, 2018 WL 1081009, at *3 (W.D.N.Y. Feb. 28, 2018)

(“Where, as here, it is apparent from the face of the record that

the record lacks necessary information, the ALJ cannot be relieved

of his affirmative obligation to develop the record by a statement

of counsel. Instead, the failure to request these records is enough

to   constitute   remand.”)   (internal   quotation   marks   omitted).


                                   9
Moreover, even asking Plaintiff’s counsel about additional records

at the hearing level cannot relieve an ALJ of their duty, where it

is apparent there are missing records. Id. (“[W]here it was clear

there were significant . . . records missing, the ALJ’s duty to

develop the record was not satisfied merely by asking Plaintiff’s

counsel about additional records.”).

      The   decisions      cited    by     the    Commissioner       in   support     her

argument are easily distinguishable from the facts here. In Bistoff

v.   Colvin,    No.    1:14-cv-00984(MAT),          2017     WL   2772282,     at    *2-3

(W.D.N.Y. June 27, 2017), which is a highly fact bound decision,

plaintiff      was    represented     by    counsel    at     the    hearing    level.

Moreover,      the    Court   found      that    plaintiff’s        counsel    had   the

obligation to ensure the information provided to the ALJ at the

hearing     level    was   accurate      and     complete,    knowing     plaintiff’s

particular anxiety trait may have caused an inaccurate consultative

examination. Id. The decision does not in any sense discharge the

ALJ of his duty to develop the record, but rather highlights

counsel’s responsibility to share known information with the ALJ to

best assist their client at the hearing level.

      In Gonzalez v. Comm’r of Soc. Sec., No. 16-CV-4612(BMC), 2017

WL 1051119, at *4 (E.D.N.Y. Mar. 19, 2017), where again, plaintiff

was represented by counsel at the hearing level, the Court found

that the gap in the record that plaintiff first alleged at the

review level was one that would not have been apparent to the ALJ


                                           10
at the hearing level. Accordingly, the Court found that, with no

obvious gaps in the record prior to issuing his decision, the ALJ

met his burden of developing the record. Id. This is in stark

contrast    to   this   case,   where    the    ALJ    readily    acknowledged

throughout the hearing, with no counsel present, that there were

indeed obvious gaps in the record. Accordingly, the Court finds the

Commissioner’s attempt to shift the ALJ’s burden to develop the

record to Plaintiff’s counsel in light of these two decisions is

unavailing.

II.    Assessment of MHC Finn and RN Bergeman’s Opinions

       Plaintiff argues that the ALJ compounded her failure to

develop the record by rejecting the medical opinions of MHC Finn

and RN Bergeman for lack of supporting records. The Court agrees.

As discussed at length above, the ALJ had an affirmative obligation

to assist Plaintiff in obtaining treatment records.               Having failed

to satisfy the obligation, it was further error for the ALJ to

discount the opinions of Plaintiff’s treatment providers based on

a lack of supporting evidence.      On remand, the ALJ should consider

all of the medical opinions of record in light of the properly

developed record.

                                CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 10) is granted to the extent that this matter

is    remanded   to   the   Commissioner       for    further    administrative


                                    11
proceedings consistent with this Decision and Order. In particular,

the Commissioner is directed to re-contact the following providers:

(1) the PROS Program at Unity Health System to ensure that it has

all of the records available, including any records authored by RN

Bergeman, Karen May, and MHC Finn; (2) primary care physician Peter

Stornelli,   M.D.,   who   prescribed    Plaintiff’s   pyschotropic

medications; and (3) Unity Behavioral Health (Pinewild office),

where therapist Rebecca Boone, LMHC, practices. Upon completing the

record, the ALJ is directed to re-evaluate the RFC assessments

provided by RN Bergeman and MHC Finn. The Commissioner’s opposing

motion for judgment on the pleadings (Doc. 13) is denied. The Clerk

of the Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                S/Michael A. Telesca
                                ____________________________

                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    December 19, 2018
          Rochester, New York




                                 12
